UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
                                                                                            FILED
                                                                                            t«Jv - 2 2010
                                              )
                                                                                     Clerk, u.s. District &Bankruptcy
Karen F. Long,                                )                                     Courts for the District of ColumbIa
                                              )
       Plaintiff,                             )
                                              )
               v.                             )        Civil Action No.

Timothy F. Geithner,
                                              )
                                              )
                                                                                   10 1864
                                              )
       Defendant.                             )
                                              )


                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiffs pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

application and dismiss the case because the complaint fails to meet the minimal pleading

requirements of Rule 8(a) of the Federal Rules of Civil Procedure and is frivolous.

       Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain "( 1) a short and plain statement of the grounds for the court's jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355

F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497,498 (D.D.C. 1977).
       Plaintiff, a resident of Oxon Hill, Maryland, sues Treasury Secretary Timothy Geithner

but for what conduct is unknown. The complaint, consisting of incoherent scribble, fails to

provide any notice of a claim and is simply frivolous. 1 A separate Order of dismissal

accompanies this Memorandum Opinion.




                                            United States District Judge
Date: Octobet-? , 2010




       1 This complaint is one of four such submissions received by the Clerk's Office on the
same day. Each complaint names a different defendant. Plaintiff, who just this year has had nine
cases dismissed under similar circumstances, is warned that her persistence in filing frivolous
lawsuits may result in the Court imposing restrictions on her ability to file cases in this Court.

                                                2